Citation Nr: 0531596	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-20 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi



THE ISSUES

1.  Entitlement to service connection for low back pain as 
secondary to the service-connected disability of left leg 
sensory deficit of the saphenous nerve.

2.  Entitlement to service connection for a left hip 
condition as secondary to the service-connected disability of 
left leg sensory deficit of the saphenous nerve.



REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Board



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from May 1989 to December 
1995.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the RO, which denied 
service connection for low back pain and a left hip condition 
secondary to the service-connected disability of left leg 
sensory deficit of the saphenous nerve.

In September 2004, the veteran testified in a videoconference 
hearing before the undersigned.

In March 2005, the Board remanded this case to the RO for 
further development of the evidence.


FINDINGS OF FACT

1.  The veteran's claimed low back disability has not been 
caused by his service-connected disability.

2.  The veteran's does not suffer from a left hip disability.




CONCLUSIONS OF LAW

1.  The veteran's low back disability is not proximately due 
to a service-connected disability, nor is it directly related 
to his military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).

2.  A left hip disability is not proximately due to a 
service-connected disability, nor is it directly related to 
his military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the service medical records; VA treatment records from 
January 1996 to April 2005; January 1996, March 1998, 
February 2000, October 2002, and May 2005 VA medical 
examination reports; private treatment records, and the 
veteran's September 2004 hearing testimony.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board will focus on the most salient and relevant 
evidence, but the veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).



Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the veteran.  38 
U.S.CA. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Discussion 

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the veteran 
currently has a claimed disability. Absent proof of a present 
disability, there can be no valid claim.  See, e.g., Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 
requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. 
§ 1131 requires the existence of a present disability for VA 
compensation purposes).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this instance, service connection for a left hip 
disability cannot be granted.  Service connection can only be 
granted for a presently manifested disability.  38 C.F.R. 
§ 3.303; Degmetich, supra.  On May 2005 VA orthopedic 
examination, the veteran walked with a normal gait, he could 
squat and rise without difficulty, and there was no apparent 
motor weakness of the lower extremities.  The examiner 
observed full left hip range of motion, and an X-ray study 
yielded no sign of a left hip abnormality.  The examiner 
diagnosed a normal left hip.  The veteran complains of hip 
pain, but pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

Because there is no apparent left hip disability, service 
connection for such is denied.  Id.  The Board notes that 
there is no need to discuss entitlement to service connection 
on a secondary basis because there is no disability for which 
service connection can be granted.  

Regarding the low back, on enlistment and separation 
examinations, no abnormalities of the spine were noted.  
There are no findings or complaints concerning the low back 
in the service medical records.  In January 1996, 
fibromyalgia was diagnosed.  On March 1998 VA examination of 
the joints, obesity was noted.  On February 2000 VA 
examination of the joints, the examiner observed that lumbar 
spine range of motion was markedly limited in flexion.  The 
veteran could, however, heel and toe walk without difficulty.  
However, on October 2002 VA examination of the spine, the 
examiner diagnosed low back pain with no objective radiologic 
evidence of a low back disability and no evidence of 
pathology on physical examination.  The veteran's gait was 
normal.  The examiner noted obesity and opined that the 
excision of a neuroma from the saphenous nerve was 
responsible for the veteran's low back pain.  On May 2005 VA 
orthopedic examination, after conducting a physical 
examination and reviewing radiologic information, the 
examiner diagnosed facet atrophy at L4-5, obesity, and 
status-post laceration of the left saphenous nerve.  The 
examiner indicated that he did not believe that the saphenous 
nerve would cause low back pathology and that it was "more 
likely than not" that the veteran's low back disability was 
the result of extreme obesity.

Based on the foregoing evidence, it is clear that service 
connection for a low back disability on a direct basis is not 
warranted.  No complaints or findings pertinent to the low 
back are present in the service medical records, and a low 
back disability was initially diagnosed a full decade after 
service.  Finally, none of the evidence of record suggests a 
direct nexus between the veteran's low back disability and 
service.  Absent a nexus between a disability and service, 
service connection cannot be granted.  38 C.F.R. § 3.303.  
Such a nexus is lacking regarding the veteran's low back 
disability.  Thus, service connection on a direct basis for a 
low back disability is denied.  

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310.

The veteran's service-connected disabilities are: 
fibromyalgia, mild reactive airway disease, tinnitus, right 
retropatellar pain syndrome, left retropatellar pain 
syndrome, right carpal tunnel syndrome, left carpal tunnel 
syndrome, adjustment disorder with mixed anxiety and 
depression, left leg sensory deficit of the saphenous nerve, 
right ear hearing loss, and mild chronic sinusitis.  The 
veteran contends that his low back disability is due to his 
service-connected left leg sensory deficit of the saphenous 
nerve.  The Board observes that the veteran is not shown to 
be competent to render medical opinions upon which the Board 
may rely.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

In May 2005, the VA examiner opined that he did not believe 
that the laceration of the veteran's saphenous nerve would 
have caused the veteran's low back pathology.  The examiner 
explained that the saphenous nerve was purely sensory with no 
motor components.  Laceration of this nerve at any point, 
therefore, would not cause an inverted foot or abnormal gait 
or a limp.  Indeed, on examination, calluses on both feet 
were of equal size and location.  Wear on the soles of both 
shoes was equal.  As indicated above, the examiner opined 
that the veteran's low back disability was etiologically 
related to his extreme obesity.  

In January 2003, Dr. B.J. Kennedy, a chiropractor, stated 
that he had treated the veteran for four years.  Dr. Kennedy 
stated that the veteran suffered from left foot drop, which 
in turn caused an abnormal gait.  The abnormal gait affected 
the lumbar spine.  In August 2003, Dr. Kennedy stated that 
the veteran had excessive pronation of the left foot that 
affected his gait cycle, leading to degeneration of, among 
other things, the lumbar spine.

In a June 2005 addendum to the May 2005 VA examination 
report, the examiner commented on the chiropractor's 
position.  The VA examiner explained, as he did above, that 
the saphenous nerve was purely sensory and had no motor 
component.  As such, the laceration thereof could not have 
caused a limp leading to a low back disability.  In any 
event, according to the examiner, there was no weakness or 
limp as demonstrated by the symmetrical nature of callouses 
and shoe wear.  

The Board finds the May 2005 examination report and June 2005 
addendum more persuasive than the opinion of the 
chiropractor.  The veteran is alleging a low back disability 
due to a disability of the left saphenous nerve.  The VA 
examiner explained that the saphenous nerve was exclusively 
sensory and would, therefore, not cause a limp leading to a 
low back disability.  Thus, even if the veteran had a limp, 
as the chiropractor asserts, it would not have been due to 
any abnormality of the left saphenous nerve.  

More importantly, however, the preponderance of the evidence 
indicates that the veteran does not have a limp.  Upon VA 
examination in 2000, there was no loss of balance or 
coordination.  The examiner stated that inspection of the 
veteran's shoes showed worn out areas on the outer edges of 
both shoes, with no increased wear and tear on the left shoe.  
The examiner noted alignment of the veteran's right foot was 
the same as the left, and wear and tear on the shoes was 
symmetrical.  This opinion and findings were re-emphasized by 
a VA examiner five years later.

Despite Dr. Kennedy stating the veteran's left foot was 
pronated and he had altered gait, close inspection of Dr. 
Kennedy's actual treatment records show no references to 
altered gait or foot abnormalities.  The 2005 VA examiner's 
opinion that the saphenous nerve is a sensory nerve only is 
consistent with other evidence of record.  See Dr. Graeber's 
2003 nerve study concluding evidence of injury to the "small 
superficial sensory nerve."  There is no doubt the veteran 
had injury to the saphenous nerve, so this finding is 
irrelevant.  What is at question is whether injury to this 
"small superficial" nerve caused damage to the left leg 
such as to affect the foot and gait.  The preponderance of 
the evidence indicates it did not, based on the medical 
nature of that nerve.

The Board notes there are also numerous references in the 
outpatient treatment records to the veteran having an altered 
gait as a result of a "cut nerve."  These opinions were 
provided by nurse practitioners, who simply do not have the 
same level of medical knowledge as the 2000 and 2005 VA 
examiners, thereby rendering the comments of little probative 
value.  Furthermore, each time this comment is noted in the 
records, the corresponding treatment record does not show 
that the nurse practitioner ever examined the veteran's left 
leg or foot or performed any specialized diagnostic testing.  
Therefore, the comments appear incidental, without any 
documented support for them in the treatment of the veteran.

The chiropractor's lack of knowledge about the nature of the 
saphenous nerves renders his opinions suspect in the Board's 
view.  The Board reminds the veteran that VA decision makers 
have discretion to accept or reject pieces of evidence 
provided that sufficient reasons and bases are set forth 
explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 
70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992).

The Board also notes there is a treatment record by Dr. 
Azordegan who examined the veteran in 2003.  That record 
indicates there was more shoe wear on the left leg than the 
other shoe.  This is not persuasive in light of the numerous 
other references to symmetrical shoe wear.  Dr. Azordegan did 
not actually render an opinion as to whether the saphenous 
nerve injury led to the veteran's left leg problems.  Rather, 
he stated that it would be "reasonable to think" the 
decreased sensation would lead to walking unusually.  This is 
not equivalent to stating that a cause and effect 
relationship actually exists, and, in light of the numerous 
negative opinions, discussed above, it is not enough to grant 
the claim.

Because the reliable evidence reflects absolutely no 
relationship between the veteran's low back disability and 
the service-connected left saphenous nerve disability, 
service connection on a secondary basis for the veteran's low 
back disability is denied.  38 C.F.R. § 3.310.

In May 2005, the veteran underwent a VA medical examination 
to determine whether there was any connection between the 
veteran's low back disability and his service-connected 
fibromyalgia.  The examiner opined that there was none.  The 
examiner explained that the veteran had multiple tender point 
tenderness consistent with fibromyalgia.  His low back 
disability, however, was not related to fibromyalgia.  A 
magnetic resonance imaging of the lumbar spine revealed 
narrowing at the L5 and S1 interspace.  The rheumatoid factor 
was negative, and the inflammatory markers were negative.  He 
therefore had no inflammatory arthritis.

Based on the foregoing medical opinion, service connection 
for a low back disability cannot be granted as secondary to 
the veteran's service-connected fibromyalgia.  38 C.F.R. 
§ 3.310.  According to the May 2005 VA medical opinion, there 
is no relationship between the two disabilities.  As such, 
service connection on a secondary basis must be denied.  Id.

Finally, in making its determinations herein, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with respect to either 
issue discussed herein to otherwise warrant a favorable 
decision.



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist veterans.

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the veteran in June 2002.  That letter 
advised the veteran what information and evidence was needed 
to substantiate the claims decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was specifically told 
that it was his responsibility to support the claims with 
appropriate evidence.  The veteran has not alleged that VA 
failed to comply with the notice requirements of VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case, and the supplemental statements of the case, he was 
provided with specific information as to why these particular 
claims were being denied, and of the evidence that was 
lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the statement of the case.  

The RO's 2002 letter did not specifically tell the veteran to 
provide any relevant evidence in his possession.  However, he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of the 
claims.  When considering the notification letter, the rating 
decision on appeal, the statement of the case, and the 
supplemental statements of the case, as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to these 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the veteran.  However, 
what VCAA seeks to achieve is to give the veteran notice of 
the elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential purposes of VCAA have been 
satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service private and VA 
treatment records.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded several relevant VA medical 
examinations to obtain an opinion as to the etiologies of his 
claimed disabilities. 

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

The appeal is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


